DETAILED ACTION
This is the fourth Office Action regarding application number 16/494,453, filed on 09/16/2019, which is a 371 of PCT/US2018/022839, filed on 03/16/2018, and which claims priority to provisional application numbers 62/472,928 and 62/479,707, filed on 03/17/2017 and 03/31/2017, respectively.
This action is in response to the Applicant’s Response dated 06/21/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1, 2, 4-6, and 9-13 are currently pending.
Claims 3, 7, and 8 are cancelled.
Claim 13 is new.
Claim 1 is amended.
Claims 1, 2, 4-6, and 9-13 are examined below.
Upon further examination, the Office has set forth new ground(s) of rejection.
No claim is allowed.

Response to Arguments
The Applicant’s arguments filed 06/21/2021 have been carefully considered but they are not found persuasive, and also moot over the new obviousness rejections below.
As explained below for each of the new amendments added in claim 1, the examiner finds that SAKAI’s battery is an integral part of the case itself, and thus the hands are directly attached to the case. The applicant might amend the claims further to recite more specific and exact structural components and arrangements, such as reciting that the support structures are directly attached to the case with no other intervening electrical components between the support structure and the solar panel.


Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 4-6, and 9-13 are rejected under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 now recites the limitation "at least one independent support structure". The applicant’s specification does not use or describe the term “independent”, and the examiner cannot determine its exact meaning because it does not describe a specific structural feature or relationship. What exactly are the support structure independent 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a) as being anticipated by SAKAI (US 2005/0092356 A1).
Regarding claim 1, Sakai discloses a solar collector (Abstract), comprising:
a case [1] (Fig 1, the examiner interprets “case” to include all balance of system components besides the solar panels, including the batteries 3);
said case [1] having a first side that comprises at least two solar panels [2a] and [2b] (¶0038);
each adjacent solar panel of said at least two solar panels [2a] and [2b] being attached to each other by at least two hinges [50] (Fig 1, ¶0038);
said case [1] having a second side that comprises at least one independent support structure [12a] and [12b] for each of said at least two solar panels [2a] and [2b] (Fig 12);
wherein said at least one support structure is directly attached to said second side (support structures 12a/12b directly attach to the case’s second side at 
at least one output port (device comprises a controller that functions as input/output terminal, ¶0043); and
at least one handle integrated into said case [4a] (Fig 1, ¶0041) wherein:
said at least one of support structures [12a] may be independently and reversible rearranged to support each of said at least two solar panels [2a] and [2b] (Fig 12, ¶0051), and
said at least one support structures [12a] contact the ground to position each of said at least two solar panels [2a] and [2b] at a pre-determined angle to maximize the impingement of light onto said solar panels (Fig 12).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 6, 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over CHANEY (US 2013/0008483 A1) in view of SAKAI (US 2005/0092356 A1).
Regarding claim 1, Chaney discloses a solar collector (photovoltaic “PV” module, Abstract), comprising:
a case [20] (carrier layer [20] encases the PV module when folded into a carrying a position, Fig 2, ¶0036);
said case [20] having a first side (top surface of case [20]) that comprises at least two solar panels [30] (section [30] of the PV module comprising 6 solar cells, Fig 3, ¶0037);
each adjacent solar panel of said at least two solar panels [30] being attached to each other by at least two hinges [24] (Fig 3); 
at least one output port [34] (output lead [34], Fig 3, ¶0037); and
at least one handle integrated into said case [20] (belt or strap secured around the folded sections so that it can easily carried or hooked onto a field pack, ¶0036).
The reference fails to teach that said case has a second side that comprises at least one independent support structures for each of said at least two solar panels, wherein said at least one support structure is directly attached to said second side; wherein said at least one of support structures may be independently and reversibly rearranged to support each of said at least two solar panels, and said at least one support structures contact the ground to position each of said at least two solar panels at a pre-determined angle to maximize the impingement of light onto said solar panels.

a case [1] (Fig 1, the examiner interprets “case” to include all balance of system components besides the solar panels, including the batteries 3);
said case [1] having a first side that comprises at least two solar panels [2a] and [2b] (¶0038);
each adjacent solar panel of said at least two solar panels [2a] and [2b] being attached to each other by at least two hinges [50] (Fig 1, ¶0038);
said case [1] having a second side that comprises at least one independent support structure [12a] and [12b] for each of said at least two solar panels [2a] and [2b] (Fig 12);
wherein said at least one support structure is directly attached to said second side (support structures 12a/12b directly attach to the case’s second side at the battery connection area, Fig. 12);
at least one output port (device comprises a controller that functions as input/output terminal, ¶0043); and
at least one handle integrated into said case [4a] (Fig 1, ¶0041) wherein:
said at least one of support structures [12a] may be independently and reversible rearranged to support each of said at least two solar panels [2a] and [2b] (Fig 12, ¶0051), and
said at least one support structures [12a] contact the ground to position each of said at least two solar panels [2a] and [2b] at a pre-determined angle to maximize the impingement of light onto said solar panels (Fig 12).
prima facie obviousness determination. See MPEP 2143, subsection B. 

Regarding claims 2 and 13, modified Chaney discloses all of the limitations as set forth above. Furthermore, the combination of the references teaches that the solar collector has a three solar panels [30] (Chaney, Fig 3) and a number of support structure [12a/12b] (Sakai, Fig 12). The examiner further concludes that the simple selection of the number and rearrangement of solar panels and support structures can be accomplished as an obvious matter of design choice having no new or unexpected result. MPEP 1244.04(VI)(A) and (B).
Regarding claim 13 specifically, again the intended use of a particular folded configuration and the specific number of support members attached to the various solar panels is not more than an obvious matter of design choice having no new or unexpected result. MPEP 1244.04(VI)(A) and (B).

Regarding claim 6, modified Chaney disclose all of the limitations as set forth above. Moreover, the references teach that the solar collector has a weight between about 4 to about 15 pounds (PV module of a preferred embodiment is about 7.4 pounds, Chaney, ¶0012).

Regarding claim 9, modified Chaney discloses all of the limitations as set forth above. Moreover, the references teach that the solar collector has an output rating of from about 10 W to about 80 W since the PV module has a maximum output of about 122 W (Chaney, ¶0012).

Regarding claim 11, modified Chaney discloses all of the limitations as set forth above. Furthermore, the combination of the references teaches that the solar panels are connected in series (Chaney, ¶0019).


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chaney and Sakai as applied to claim 1 above, and further in view of Weber et al. (US 4940629, cited in previous action), hereinafter referred to as Weber.
Regarding claims 4 and 5, modified Chaney discloses all of the limitations as set forth above. The references teach that the case [20] comprises nylon material for rugged use (Chaney, ¶0037).
The reference fails to teach that the case is formed from a hard plastic and acrylonitrile styrene acrylate.
Weber discloses a fiber reinforced thermoplastic integral skin foam analogous to the nylon material of Chaney (Abstract), wherein the integral skin foam includes characteristics of high strength (Col 1: 26-40). The reference teaches that the integral skin foam may comprise a nylon material or an acrylonitrile styrene acrylate (impact . 


Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaney and Sakai as applied to claim 1 above, and further in view of Hoffman (US 20100156339, cited in IDS), hereinafter referred to as Hoffman.
 Regarding claims 10 and 12, modified Chaney discloses all of the limitations as set forth above. The combination of the reference teaches that the solar panels [30] are connected in series (Chaney, ¶0036).
The reference fails to disclose a parallel connection.
Hoffman discloses a portable solar powered battery charger analogous to the PV module of Chaney (Abstract, Fig 2). The reference teaches that the solar panels may configured to be connected in parallel and series to generate desired output levels (¶0031). Thusly, it would have been obvious to one having ordinary skill in the art to modify the PV module of Chaney to include the parallel and series connection of 



Conclusion
No claim is allowed.
The Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721